Title: To Thomas Jefferson from Richard Claiborne, 11 July 1787
From: Claiborne, Richard
To: Jefferson, Thomas



Dear Sir
Buildings. 11. July 1787 London No. 15 Bartlets

I am honored with your Excellency’s favor of the 1. Inst. for which I thank you with much sincerity.
I am in Corrispondence with Colonel Blackden, who is in Amsterdam, so that I hope to trouble your Excellency no more on that score. I have no doubt it will be considered that I meant no injury to the Colonel, but only acted in the exigency as others would have done. I trust that things will be set right immediately; if not I shall corrispond with the Characters you have mentioned, observing a proper line of Delicacy with respect to your Excellency.
I take the liberty to mention that I am in treaty with a Gentleman  for the settlement of some of my property in the State of Virginia, and to beg, that Your Excellency will favor me with a few sentiments, about those sort of people who would probably make the most elegible Tenants; whether Americans, or Europeans? Sometimes, I have thoughts, that Families collected from different parts of America, might answer best, being inured to the Country, acquainted with its regulations, and not inclined to any other, but whether the easy acquirement of property would not induce them to procure Fee Simple rights, and improve for themselves, and the expence I might be at in endeavoring to confine them to their engagements, would not be greater than the object would amount to, is another querie. Then again, I have thoughts of Palatines from Germany, and other Europeans as I can procure them, and bind them for so many years, at the end of which time, Farms would be improved, and they would prefer to become Tenants. I will thank your Excellency for your thoughts on these heads, when it is perfectly convenient to your leisure.
I am, Dear Sir, with the greatest respect your Excellency’s Most obedient and most humble Servant,

R: Claiborne

